





CITATION:
Smith v. Casco
          Inc., 2011 ONCA 306





DATE:
          20110420



DOCKET: C52672



COURT OF APPEAL FOR ONTARIO



Goudge, Gillese and Juriansz JJ.A.



BETWEEN



Judith Smith



Plaintiff (Respondent)



and



Casco Inc.



Defendant (Appellant)



John D. Strung, for the appellant



Colin E. Wright, for the respondent



Heard: February 15, 2011



On appeal from the order of the Divisional Court (Pierce
          R.S.J., Matlow and
Tramner
JJ.), dated May 14, 2010,
          with majority reasons by Matlow J. and dissenting reasons by Pierce R.S.J.



Gillese J.A.:



OVERVIEW

[1]

This appeal revolves around a single question: is the
    plaintiff bound by a spousal waiver that she signed in respect of her husbands
    pension?

[2]

Section 44 of the
Pension
    Benefits Act
, R.S.O. 1990, c. P.8

(
PBA
) requires every pension paid to a
    member with a spouse on the date of the first instalment of the pension to be a
    joint and survivor pension.  However, s.
    46(1) of the
PBA
permits those who
    are entitled to a joint and survivor pension to waive their entitlement by delivering
    a written waiver in the form approved by the Superintendent.
[1]

[3]

The waiver that the plaintiff signed was not the
    Superintendent approved form.

[4]

In my view, the executed spousal waiver deviates from
    the Superintendent approved form in matters affecting substance and the
    plaintiff is not bound by it.

BACKGROUND

[5]

Jim Smith worked for Casco Inc. for approximately 39
    years.  At first, he was a labourer in
    which he did the dirty jobs.  In the
    process, he was exposed to high levels of n-hexane and benzene, which apparently
    are carcinogens. Later, he rose to be a supervisor and production trouble
    shooter at the Cardinal plant, a position of significant responsibility.  Although he had a modest education, his
    income in the last few years of employment was just under $100,000.   At one point, Jim and his wife, Judith Smith,
    moved to a home just three blocks from the plant so that Mr. Smith could
    respond more readily to his many call-backs.  He received congratulations from the company president and was described
    as a committed and valuable employee.

[6]

Mr. Smith was a member of the Casco pension
    plan.

[7]

In about February 2000, Mr. Smith told his wife that
    Casco was offering an exit incentive program that would give them a bonus of approximately
    $76,000 and a full pension if he were prepared to retire early, at the age of
    58.  After 39 years on the job, they were
    both excited at the prospect.

[8]

Judith Smith was entirely dependent on her husbands
    income.  She and Jim were married in 1961,
    when they were both young.  With only a
    Grade 9 education, she had no significant employment history outside of the
    home.  She relied entirely on her husband
    in terms of financial matters.

[9]

The pension was critical to the couples future.  Apart from their house, which they did not
    intend to sell, their only other asset consisted of RRSPs totalling about
    $168,000 (including the early retirement bonus).

[10]

Mr.
    Smith was presented with fourteen pension options from which to choose.  By default, pursuant to Option 5 he would
    have received a monthly pension of $3,322.39 up to his 65
th
birthday. Thereafter, he would have received $2,758.22 per month for life. Had
    Mr. Smith selected this option, Judith Smith would have been entitled to a
    survivors pension of $1,654.93 per month for life, if he predeceased her.

[11]

Instead,
    Mr. Smith chose Option 2, under which he was entitled to a pension of $3,590.39
    per month until he turned 65, and then $3,026.23 per month for life, guaranteed
    for 60 months, that is until July 1, 2005. Pursuant to this option, his wife
    was entitled to no survivor benefits beyond July 1, 2005.  He signed the necessary paperwork to select
    Option 2 and take early retirement.

[12]

In
    order for Mr. Smith to select Option 2, Judith Smith was required to sign a form
    that had been prepared by Casco.  Part of
    the title to the document was Postretirement Spousal Survivor Benefit Waiver
    Form (the Casco Spousal Waiver).  The
    form is set out in full in Schedule A to these reasons.

[13]

On
    June 14, 2000, Jim brought the Casco Spousal Waiver home with him at
    lunchtime.  He told Judith that she had
    to sign it so he could retire.  She glanced
    at it and then signed it.  She did not read
    the Casco Spousal Waiver carefully.  O
nly
    the first substantive paragraph, which she understood assured her of a 60%
    survivors pension, really jumped out at her.  The Casco Spousal Waiver referred to section 44 of the
PBA
, a matter about which Mrs. Smith
    knew nothing.

[14]

Mr.
    Smith took the exit incentive program and retired from Casco on July 1, 2000,
    at age 58.  At the time, he was in apparent
    good health.  However, on November 5,
    2003, he was unexpectedly diagnosed with cancer.  He died less than a month later, on December
    3, 2003.

[15]

Mrs. Smith then learned that her husband had chosen a
    single life pension guaranteed for five years, a period that would expire in
    June 2005.  After that date, Mrs. Smiths
    only income has been from CPP, in the amount of $5,600 to $5,900 a year.

[16]

She brought an action against Casco for negligent
    misrepresentation in respect of the information it had provided her and her
    husband about the pension options.

[17]

By the time of trial, Mrs. Smith had sold her house,
    was living in rented accommodation, had exhausted virtually all of her savings,
    and had outstanding income tax and Visa bills.

[18]

In advance of trial, the parties agreed on damages, in
    the event that Casco was found liable.  Those damages amounted to Mrs. Smith being paid pension benefits as if
    her husband had chosen Option 5.  Thus,
    they consisted of a lump sum to the date of trial and thereafter, payment of $1,654.93
    per month for the balance of Judith Smiths life, less any deduction for
    contributory negligence.

[19]

At trial, much evidence was led about what Casco did
    and did not do when providing the Smiths with information about the various
    pension options and their consequences.

[20]

The trial judge held that there had been negligent
    misrepresentation on the part of Casco and no contributory negligence on Mrs.
    Smiths part.  By judgment dated May 29,
    2008, he ordered damages in the agreed on amounts.

[21]

Casco appealed.

[22]

On appeal, a majority of the Divisional Court upheld
    the trial decision on the basis that the Casco Spousal Waiver was invalid
    because it was substantially different from the Superintendent approved waiver.  A copy of the Superintendent approved waiver
    can be found in Schedule B to these reasons.

[23]

Pierce R.S.J., in dissent, would have allowed the
    appeal and dismissed the claim on the basis that any deviations in the Casco Spousal
    Waiver were irrelevant. In her view, Mrs. Smith was bound by the Casco Spousal
    Waiver because she had signed it. Alternatively, Pierce R.S.J. held that the
    court could relieve against deviations from the prescribed form and this was an
    appropriate case for such relief.

[24]

With leave, Casco appeals to this court.

THE ISSUE

[25]

As
    previously mentioned, this appeal revolves around a single issue:  is Mrs. Smith bound by the Casco Spousal
    Waiver that she signed?

[26]

After
    resolving this issue, I will respond to the following questions, which the
    appellant has asked this court to answer:

1.

Was Mrs. Smiths failure to read the
    Casco Spousal Waiver fatal to her claim?

2.

Did the Casco Spousal Waiver depart in
    substance from the form prescribed by the Superintendent?

3.

Does s. 46 of the
PBA
render the Casco Spousal Waiver invalid
    or does the court have the power pursuant to s. 28(d) of the
Interpretation Act
, s. 98 of the
Courts of Justice Act
, R.S.O. 1990, the
    common law, or the rules of Equity, to relieve against the requirement of s. 46
    of the
PBA
?

4.

If the court has such a power,
    should it have been exercised in the circumstances of this case?

5.

If Mrs.
    Smith is not barred from recovery by reason of signing the Casco Spousal Waiver,
    should her recovery be reduced for her own contributory negligence in signing
    the form without reading it?

THE RELEVANT LEGISLATIVE PROVISIONS

[27]

The
    relevant parts of ss. 44 and 46 of the
PBA
read as follows:

44. (1)

Every
pension paid under a pension plan to a
    former member who has a spouse on the date that the payment of the first
    installment of the pension is due shall be a joint and survivor pension.



(3)
The
    amount of the pension payable to the survivor of the former member and the
    spouse of the former member shall not be less than 60 per cent of the pension
    paid to the former member during the joint lives of the former member and his
    or her spouse.

46. (1)
The persons entitled to a joint and survivor pension benefit may waive
    the entitlement to receive payment of pension benefits in the form of a joint
    and survivor pension by delivering to the administrator of the pension plan or,
    in the case of a deferred life annuity, to the insurance company a written
    waiver in the form approved by the Superintendent or a certified copy of a
    domestic contract, as defined in Part IV of the Family Law Act, containing the
    waiver.

[28]

Section
    28(d) of the
Interpretation Act
,
    R.S.O. 1990, c. I.11, read as follows:

28.
In every Act, unless the contrary
    intention appears,



(d)
where a form is prescribed, deviations
    therefrom not affecting the substance  do not vitiate it;

[29]

The
Interpretation Act
was repealed by s.
    134 of the
Access to Justice Act, 2006
,
    S.O. 2006, c. 21.  The
Access to Justice Act
also enacted the
Legislation Act, 2006
, S.O. 2006, c. 21,
    Sch. F, which replaced the
Interpretation
    Act
.  The
Legislation Act, 2006
, came into force on July 25, 2007.

[30]

Section
    84 of the
Legislation Act, 2006,
is
    the successor provision to s. 28(d) of the
Interpretation
    Act
.  It differs significantly from
    s. 28(d).  It reads as follows:

84.
Deviations from a form whose use is required under an Act do not
    invalidate the form if,

(a)
they
do not affect
    the substance and are unlikely to mislead; and

(b)
the
form is organized in the same or substantially the same way as the form whose
    use is required.

[31]

However,
    as s. 28(d) of the
Interpretation Act
was
    in force at the time that Mrs. Smith signed the Casco Waiver Form and there is
    nothing in the
Legislation Act, 2006
,
    to suggest that it is intended to apply retroactively, it is s. 28(d) of the
Interpretation Act
that Casco relies on
    in this appeal.

ANALYSIS

[32]

A
    pension can play a vital role in the quality of a spouses life, as this case
    amply demonstrates.

[33]

Its
    importance is underscored by s. 44 of the
PBA
:

44.(1)

Every pension
paid under a pension plan
    to a former member who has a spouse on the date that the payment of the first
    installment of the pension is due
shall
    be a joint and

survivor pension
.  [emphasis added]

[34]

The
    mandatory nature of the language in s. 44(1) demonstrates that the legislature
    intended that pensions for plan members with spouses at the time they begin
    receiving their pensions are to be joint and survivor.

[35]

However,
    s. 46(1) enables those with a right to a joint and survivor pension benefit to waive
    that entitlement.

46. (1)

The persons entitled to a joint
    and survivor pension benefit may waive the entitlement
to receive payment
    of pension benefits in the form of a joint and survivor pension
by delivering to the administrator of the
    pension plan
or, in the case of a deferred life annuity, to the insurance
    company
a written waiver in the form
    approved by the Superintendent
or a certified copy of a domestic contract,
    as defined in Part IV of the Family Law Act, containing the waiver.  [emphasis added]

[36]

On
    a plain reading of s. 46(1), waiver can be
effected
by
    one of two means: a Superintendent approved waiver or a domestic contract.  As has been mentioned, only the first of the
    two is in play in this appeal.

[37]

Whether
    s. 46(1) was intended to prescribe the only methods by which waiver can be
    achieved was not squarely raised in these proceedings and need not be
    decided.  For the purposes of this
    appeal, I will assume without deciding that waiver can be effected using a form
    other than the Superintendent approved form.  Thus, the question becomes, was the Casco Spousal Waiver effective?

[38]

Casco
    relies on s. 28(d) of the
Interpretation
    Act
.
[2]
For ease of reference, the relevant part of
    s. 28(d) is set out again now:

28.
In every Act, unless the contrary
    intention appears,



(d)

where
a form is
    prescribed, deviations
therefrom
not affecting the
    substance  do not vitiate it;

[39]

Accordingly,
    the Casco Spousal Waiver must be compared to the Superintendent approved waiver
    to determine whether there are deviations affecting the substance of the form.

[40]

In
    my view, a comparison of the two waiver forms (which can be found in Schedules
    A and B to these reasons) leads to the clear conclusion that the deviations in
    the Casco Spousal Waiver affect the substance of the form.  The most significant deviation is this.  The Superintendent approved waiver makes it
    clear that entitlement to a joint and survivor pension arises from s. 44 of the
PBA
and that as a result of signing the
    waiver, entitlement to the joint and survivor pension is waived.  This message is delivered in two ways.  First, the signatories must insert the name
    of the pension plan into the sentence that says that the right to a joint and
    survivor pension flows from s. 44 of the
PBA
.  Second, there is a stand-alone statement in
    bold type, which warns that by signing the document, entitlement pursuant to s.
    44 of the
PBA
is waived.

[41]

By
    contrast, the Casco Spousal Waiver can be read as if the right to a joint and
    spousal pension arises both from the Casco pension plan and under s. 44 of the
PBA
and that by signing the waiver, the
    signatory waives only entitlement flowing from s. 44.  The first substantive paragraph in the Casco
    Spousal Waiver states that the signatories understand that the surviving spouse
    is entitled to a pension of 60% of the members pension from the pension plan.  It is important to note that this paragraph
    makes no mention of s. 44 of the
PBA
.  The statement that by signing the waiver, the
    surviving spouse will not be entitled to a joint and survivor pension provided
    by s. 44 of the
PBA
is located two
    paragraphs below.  This statement is
    immediately followed by the paragraph in which the signatory waives the right
    to receive a survivors pension under Section 44 of the Act.  Given the first substantive paragraph, which
    says that the right to a 60% joint and spousal pension arises from the pension plan,
    and the statement that by signing the waiver one gives up ones entitlement
    flowing from s. 44 of the
PBA
, the
    Casco Spousal Waiver can be read as if the right to a joint and survivor pension
    flowing from the pension plan remains, even after the waiver has been signed.

[42]

Because
    the purpose of the waiver is to give up all entitlement to a joint and survivor
    pension, this is a deviation of substance from the Superintendent approved
    waiver.  The deviation impairs the
    substance of the waiver in the sense that the waiver does not meet the purpose
    for which it was required  to advise that by signing the form, a person waives
    all of his or her entitlement to a joint and survivor pension.

[43]

In
    addition to this critical difference between the two waiver forms, four other differences
    between the two forms are worthy of note.

1.
The title of the forms  The Superintendent approved waiver is
    completely unambiguous.  In bold,
    capitalized letters it states 
WAIVER OF
    JOINT AND SURVIVOR PENSION
.  It is
    clear what the document is all about.  The
    title of the Casco Waiver Form, on the other hand, does not make clear its
    purpose or nature.  The title is 
Pension Plan for Salaried Employees of
    Canada Starch Operating Company Inc.
, followed by (Ontario Registration
    Number: Pending), followed by 
Postretirement
    Spousal Survivor Benefit Waiver Form.

2.

The consequences of signing the waiver  The
    Superintendent approved waiver states in bold type that by signing the waiver,
    the person is losing entitlement to any joint and survivor pension provided by
    s. 44 of the
PBA
.  The same statement is made in the Casco
    Spousal Waiver but it is not in bold type.  Further, given the substantive ambiguity in the Casco Spousal Waiver
    described above, it is not clear from reading the sentence that the consequence
    of signing is that all entitlement to a joint and survivor pension is waived.

3.
Independent legal advice  On the Superintendent approved waiver, the
    caution that before signing each person should consider obtaining independent
    legal advice is in bold type and immediately below the signature lines.  Both the placement of the caution and the
    fact that it is in bold type draw attention to it.  In the Casco Spousal Waiver, however, the
    caution is in regular type and forms part of the body of the document.  Consequently, the caution has no prominence.

4.
Delivery of the form  There is a note at the bottom of the
    Superintendent approved form, in bold type, stating that the waiver is not
    effective unless delivered to a certain person and within a certain period of
    time.  This statement corresponds to the
    statutory requirement in s. 46(1) of the
PBA
.  There is no equivalent statement on the Casco
    Spousal Waiver.

[44]

As
    there are substantive differences between the Casco Spousal Waiver and the
    prescribed form, in my view, the Casco Spousal Waiver is invalid.

[45]

Casco
    argued that the doctrine of
non
est
factum
applies, with the
    result that Mrs. Smith is bound.  In my
    view, that doctrine does not apply when the legislature has provided a prescribed
    form.  Casco chose to use its own form at
    its peril.

[46]

Casco
    raised a floodgate alarm.  This is a
    legitimate concern.  There may be
    situations in which people have signed waivers that differ from the
    Superintendent approved waiver and are fully aware of the consequences of their
    actions.  However, as Casco points out in
    the third question that it posed for the court, there are other methods by
    which the court may relieve against the strict requirements of s. 46.  Those other arguments are not in play in this
    appeal.  To the extent that Casco raises
    estoppel, it does so for the first time on appeal.  A new defence is not to be raised at this
    stage of the proceedings, if for no other reason than the prejudice it would
    cause to Mrs. Smith given that all of the evidence is in.

[47]

Having
    concluded that the Casco Spousal Waiver deviates in substance from the
    prescribed form, it is unnecessary to deal with the respondents alternative
    argument, namely, that the appeal should be dismissed by reason of Cascos negligent
    misrepresentation.

[48]

Based
    on the foregoing analysis, I would answer the questions posed by Casco as
    follows.

1.  Was Mrs. Smiths failure to
    read the Casco Spousal Waiver fatal to her case?

ANSWER:  No.  The question is irrelevant in the
    circumstances of this case because the Casco Spousal Waiver is invalid.

2.

Did the Casco Spousal Waiver depart
    in substance from the form prescribed by the Superintendent?

ANSWER:  Yes.

3.

Does s. 46 of the
PBA
render the form invalid or does the
    court have the power pursuant to s. 28(d) of the
Interpretation Act
, s. 98 of the
Courts of Justice Act
, R.S.O. 1990, the common law, or the rules of
    Equity, to relieve against the requirement of s. 46 of the
PBA
?

ANSWER:  For the purposes of this appeal, it has been
    assumed that the court has the power to relieve against the s. 46
    requirement.

4.

If the court has such a right,
    should it have been exercised in the circumstances of this case?

ANSWER: No, for the reasons
    given.

5.

If Mrs. Smith is not barred from recovery by
    reason of signing the Casco Spousal Waiver, should her recovery be reduced for
    her own contributory negligence in signing the form without reading it?

ANSWER:  Having found the Casco Spousal Waiver to be
    invalid, the question of contributory negligence does not arise in this case.

DISPOSITION

[49]

Accordingly,
    I would dismiss the appeal with costs in the agreed amount of $20,000,
    inclusive of disbursements and applicable taxes.

RELEASED:  APR 20 2010 (E.E.G.)

E. E. Gillese J.A.

I agree. S. T. Goudge J.A.

I agree. R. G. Juriansz J.A.




Pension Plan for Salaried Employees of
    Canada Starch Operating Company Inc.

(Ontario Registration Number: Pending)

Postretirement Spousal Survivor Benefit
    Waiver Form



I, ______________________________________________________, a member of
    the above Plan

(members
    name)

And____________________________________________________, certify that
    we are spouses or same-

(spouses
    or same-sex partners name)

sex partners within the meaning of the Ontario Pension Benefits Act
    (the Act).

We understand that in the event of the members death after the date
    the members pension benefits under the Plan are due to commence, the spouse or
    same-sex partner will be entitled to a survivors pension from the Plan. The
    pension equals 60% of the members pension and will be payable for the spouses
    or same-sex partners remaining lifetime.

We understand that we may waive the right of the spouse or same-sex
    partner to receive the 60% survivors pension. In this case, the member will be
    entitled to elect an alternate form of pension benefit from the Plan which does
    not provide any survivors pension to the spouse or same-sex partner.

We understand that by signing this waiver, the surviving spouse or
    same-sex partner will not be entitled to any joint and survivor pension
    provided by section 44 of the Pension Benefits Act.

We hereby waive the right of______________________________________________________________

(spouses
    or same-sex partners name)

to receive a survivors pension under Section 44 of the Act.

We understand that we my revoke this waiver at any time prior to the
    members pension benefits under the Plan are due to commence.

Prior to completing this form, we understand that each party should
    considering obtaining independent legal advice concerning their individual
    rights and the effect of this waiver.

Dated this __________day of_____________________, 20___.

_________________________________________         ________________________________________


Signature
    of Member                                                     Signature
    of Witness

_________________________________________         ________________________________________


Signature
    of Spouse or Same-sex partner                                     Signature
    of Witness

C8038\Spousal-Waiver.doc\ag\20  03/2000




Financial Services

Commission

Of Ontario

WAIVER OF JOINT AND SURVIVO PENSION

Form 3 
Approved by the Superintendent of Financial Services
    pursuant to
the
Pension
    Benefits Act,
R.S.O. 1990, c. P.8, as amended







Name of member or former member

We,





Name of spouse or same-sex partner of
          member or former member

and

(referred
          to below as the member or former member)







(referred
          to below as the spouse or same-sex partner)





certify that we are spouses or same-sex partners
          within the meaning of the
Pension
          Benefits Act.

We understand that section 44 of the
Pension Benefits Act
provides that the
          pension paid to the member or former member from the



Name of pension plan







must be paid as a joint and survivor pension if we
          are spouses or same-sex partners on the date that the payment of the first
          instalment of the pension is due. We also understand that the amount of
          pension payable to the surviving spouse or same-sex partner must not be less
          than 60% of the pension paid to the member or former member while we are both
          alive.

We understand that we may waive our right to the joint
          and survivor pension provided by section 44 of the
Pension Benefits Act
by signing this waiver.

We
          understand that by signing this waiver, the surviving spouse or same-sex
          partner will not be entitled to any joint and survivor pension provided by
          section 44 of the
Pension Benefits Act
.

We hereby waive our right to a joint and survivor
          pension provided by section 44 of the
Pension
          Benefits Act
by signing this waiver in the presence of a witness.

We understand that we may cancel this waiver at any
          time before the date of the commencement of payment of the members or former
          members pension.



Day, Month, Year

Dated this



day of





















Signature of
          witness



Signature of
          member or former member













Name and
          Address of Witness (Printed)

















Signature of
          Witness



Signature of
          spouse or same-sex partner of member or former member















Name and
          Address of Witness (printed)







Prior to
          completing this form, each party should consider obtaining independent legal
          advice concerning their individual rights and the effect of this waiver.

NOTE:    This
          waiver is not effective unless it is delivered to the administrator of the
          pension plan or the insurance company, where                 appropriate
          within the twelve months preceding the commencement of payment of the pension
          benefit as required by                 subsection
          46(2) of the Pension Benefits Act.

Form 3  2000/03/03

















[1]
S. 46(1)
    also provides that waiver can be by means of a certified copy of a domestic
    contract.  As this aspect of s. 46(1) is
    not relevant to this appeal, it will not be referred to again in these reasons.



[2]
As
    explained above, s. 28(d) is no longer operative.  However, it was at the time that Mrs. Smith
    signed the Casco Spousal Waiver.


